DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 line 1 recites the limitation “the state.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a state.”
Claim 1 line 7 recites the limitation “the regularity.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a regularity.”
Claim 1 line 8 recites the limitation “the power.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a power.”
Claim 1 line 8 recites the limitation “the difference.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a difference.”
Claim 1 line 8 - 9 recites the limitation “the integrated noisy signal.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “an integrated noisy signal.”
Claim 2 line 5 recites the limitation “the value.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a value.”
Claim 4 line 3 recites the limitation “the properties.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “properties.”
Claim 5 line 1 recites the limitation “the properties.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “properties.”
Claim 5 line 2 recites the limitation “the statistical properties.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “statistical properties.”
Claim 9 line 2 recites the limitation “the electrical activity of the brain EEG “electroencephalogram.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “an electrical activity of a brain EEG “electroencephalogram.”
Claim 9 lines 2 - 3 recites the limitation “the electrical activity of the heart EEG “electrocardiogram.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “an electrical activity of the heart EEG “electrocardiogram”.”
Claim 9 line 3 recites the limitation “the electrodermal activity.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “an electrodermal activity.”
Claim 11 line 2 recites the limitation “the result.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a result.”
Claim 11 line 2 recites the limitation “the regularity analysis.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a regularity analysis.”
Claims 2 – 11 depend on indefinite claim 1 and are therefore indefinite for all the cited indefiniteness issues listed in claim 1 above.
Claim 5 depends on indefinite claim 4 and is therefore indefinite for all the cited indefiniteness issues listed in claim 4 above.
Claim 6 depends on indefinite claim 2 and is therefore indefinite for all the cited indefiniteness issues listed in claim 2 above.
Claim 13 line 1 recites the limitation “the state.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a state.”
Claim 13 line 6 recites the limitation “the influence.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “an influence.”
Claim 13 line 7 recites the limitation “the computation.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a computation.”
Claim 13 line 7 recites the limitation “the difference.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a difference.”
Claim 13 line 7 recites the limitation “the integrated noisy signal.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “an integrated noisy signal.”
Claim 13 line 9 recites the limitation “the state.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a state.”
Claim 13 line 9 recites the limitation “the result.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a result.”
Claim 13 line 9 - 10 recites the limitation “the regularity analysis.”  This limitation lacks antecedent basis rendering it indefinite.  For claim interpretation purposes this limitation is interpreted to read as “a regularity analysis.”
Claims 14 and 15 depend on indefinite claim 13 and are therefore indefinite for all the cited indefiniteness issues listed in claim 13 above.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 indicates a device for determining the state of a system as part of the scope of the claims.  However, claim 15, which depends on claim 13, indicates that the system can be a person.  Therefore, considering that in can be interpreted that the system falls within the state of the claims and that a claim may be a person, claim 15 is in violation of 35 U.S.C. 101 for claiming unpatentable subject matter.
Allowable Subject Matter
Claims 1 - 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Other References Not Cited
D’Angelo et al. (US 20190022791) discloses denoising sensor signal data.
Petre et al. (US 10,153,806) discloses low-power real time denoising of signals.
Zeng et al. (US 20140200823) discloses filtering electrophysiological signals.
Brockway et al. (US 8,543,195) discloses ECG sensor noise filtering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194